Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 November 2020 and 02 August 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,869,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/090,126
US Patent 10,869,078 B2
A method comprising: 



receiving, by a computing system, available offers associated with at least one offer provider; 


identifying, by the computing system, one or more of media content currently being streamed to a client media device or a content source for the media content currently being streamed to the client media device; 

in response to the identifying, selecting, by the computing system, from the available offers, a targeted offer that is relevant to the media content currently being streamed to the client media device, 


determining whether the available offers comprise one or more direct offers, and 








responsive to determining that the available offers comprise the one or more direct offers, using media content metadata and at least a first type of data to select the targeted offer from the one or more direct offers, 

wherein the media content metadata is related to the media content, and 



wherein the first type of data is related to the one or more direct offers, or


responsive to determining that the available offers do not comprise the one or more direct offers, 
using one or more of (i) the media content metadata and a second type of data or (ii) a third type of data, to select the targeted offer from the available offers, 

wherein the second and third types of data are different from the first type of data, and 
wherein the second type of data is related to one or more of the available offers other than the one or more direct offers; and






in response to the selecting, automatically delivering, by the computing system, the selected targeted offer to one or more of the client media device or a screen device associated with the client media device while the media content is being displayed by the client media device.

for dynamically delivering available offers to a client media device, the method comprising:

receiving, by a computing system, available offers from at least one offer provider of an offer distribution network;

identifying, by the computing system, one or more of media content currently being streamed to the client media device or a content source for the media content currently being streamed to the client media device;

in response to the identifying, selecting, by the computing system, from the available offers, a targeted offer that is contextually-relevant to the media content currently being streamed media device, 


determining whether the available offers comprise one or more direct offers, and

based on whether the available offers comprise the one or more direct offers, selecting the targeted offer, wherein selecting the targeted offer based on whether the available offers comprise the one or more direct offers comprises:

responsive to determining that the available offers comprise the one or more direct offers, using media content metadata and at least a first type of data to select the targeted offer from the one or more direct offers, 

wherein the media content metadata is related to the media content currently being streamed to the client media device, and 

wherein the first type of data comprises one or more of brand and entity information, or

responsive to determining that the available offers do not comprise the one or more direct offers, 
using a second type of data to select the targeted offer from the available offers, 



wherein the second type of data is different from the first type of data; and
(Where the Examiner takes Official Notice that targeting ads to media content by comparing respective metadata of the ads and media in order to provide ads relevant to the underlying content is widely known – e.g., alcohol and truck ads tend to be paired with sports content, while toy and nursery product ads tend to be paired with childrens’ programming)

in response to the selecting, automatically delivering, by the computing system, to one or more of the client media device or a screen device associated with the client media device, the selected targeted offer,
wherein automatically delivering the selected targeted offer to one or more of the client media device or the screen device associated with the client media device comprises one or more of automatically delivering the selected targeted offer to the client media device such that, while the media content is being streamed to and displayed by the client media device, the client media device also displays the selected targeted offer, or automatically delivering the selected targeted offer to the screen device such that, while the media content is being streamed to and displayed by the 

2. The method of claim 1, wherein the media content includes one or more of a media program or a broadcast commercial.
3. The method of claim 1, wherein the content source includes one or more of a television channel or a uniform resource locator (URL) of a website from which the media content is being streamed.
3. The method of claim 1, wherein the content source includes one or more of a television channel or a uniform resource locator (URL) of a website from which the media content is being streamed.
4. The method of claim 1, wherein determining whether the available offers comprise the one or more direct offers comprises determining that the available offers comprise the one or more direct offers, 
wherein using the media content metadata and at least the first type of data to select the targeted offer from the one or more direct offers comprises using the media content metadata, offer metadata for the one or more direct 

wherein the media content metadata and at least the first type of data to select the targeted offer from the one or more direct offers comprises using the media content metadata, offer metadata for the one or more direct offers, and the second type of 
wherein the second type of data comprises user metadata indicating a preference for offer content.

wherein the second type of data comprises offer metadata for the one or more of the available offers other than the one or more direct offers, and wherein using one or more of (i) the media content metadata and the second type of data or (ii) the third type of data, to select the targeted offer from the available offers comprises using the media content metadata and the second type of data to select the targeted offer from the available offers.
(Where the Examiner takes Official Notice that targeting ads to media content by comparing respective metadata of the ads and media in order to provide ads relevant to the underlying content is widely known – e.g., alcohol and truck ads tend to be paired with sports content, while toy and nursery product ads tend to be paired with childrens’ programming)


wherein the third type of data comprises user metadata, and wherein using one or more of (i) the media content metadata and the second type of data or (ii) the third type of data, to select the targeted offer from the available offers
comprises using, from the user metadata, one or more of (i) a purchase history, (ii) a user history of interaction with offers, (iii) geo-location information, or (iv) user profile factors, to select the targeted offer from the available offers.
5. The method of claim 1, wherein determining whether the available offers comprise the one or more direct offers comprises determining that the available offers do not comprise the one or more direct offers,
wherein the second type of data comprises user metadata, and
wherein using the second type of data to select the targeted offer from the available offers 

comprises using, from the user metadata, one or more (i) a purchase history, (ii) a user history of interaction with offers, (iii) geo-location information, or (iv) user profile factors, to select the targeted offer.
7. The method of claim 1, wherein determining whether the available offers comprise the one or more direct offers comprises determining that the available 
wherein the second type of data comprises offer metadata for the one or more of the available offers other than the one or more direct offers, 
wherein the third type of data comprises user metadata, and 
wherein using one or more of (i) the media content metadata and the second type of data or (ii) the third type of data, to select the targeted offer from the available offers comprises using the media content metadata, the second type of data, and the third type of data to select the targeted offer from the available offers.
(see above relative to Claims 5 and 6 of the instant application)
8. The method of claim 1, wherein automatically delivering the selected targeted offer to one or more of the client media device or the screen device associated with the client media device while the media content is being 



Claims 9-20 are similarly analyzed and rejected, as above, on the ground of nonstatutory double patenting as being unpatentable over Claims 8-20 of U.S. Patent No. 10,869,078 B2. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,341,706 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Claims are effectively directed toward the same subject matter of comparing commercial, offer, and user metadata to select and deliver the offer to a given user device during streaming of the commercial. Although not identical, the Instant Claims recite broader scope of claims, and are largely anticipated by the Claims .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,075,755 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Claims are effectively directed toward the same subject matter of comparing commercial, offer, and user metadata to select and deliver the offer to a given user device during streaming of the commercial. Although not identical, the Instant Claims recite broader scope of claims, and are largely anticipated by the Claims of US Patent No. 10,075,755 B2, and other differences are analyzed similarly as discussed above with respect to the ‘078 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,863,222 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Claims are effectively directed toward the same subject matter of comparing commercial, offer, and user metadata to select and deliver the offer to a given user device during streaming of the commercial. Although not identical, the Instant Claims recite broader scope of claims, and are largely anticipated by the Claims of US Patent No. 10,863,222 B2, and other differences are analyzed similarly as discussed above with respect to the ‘078 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,863,223 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Claims are effectively directed toward the same subject matter of comparing commercial, offer, and user metadata to select and deliver the offer to a given user device during streaming of the commercial. Although not identical, the Instant Claims recite broader scope of claims, and are largely anticipated by the Claims of US Patent No. 10,863,223 B2, and other differences are analyzed similarly as discussed above with respect to the ‘078 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM J KIM/           Primary Examiner, Art Unit 2421